Case 1:21-cv-00389 Document1 Filed 02/12/21 Page 1of3PageID#: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF LOUISIANA

DONOVAN NEWTON ,

 

CASE NO.:
Plaintiff,
JUDGE:
versus
MAGISTRATE JUDGE
CARTER CREDIT UNION A/K/A CARTER
FEDERAL CREDIT UNION,
Defendant.
/
NOTICE OF REMOVAL

 

NOW INTO COURT, by undersigned counsel, comes defendant, Carter Credit
Union a/k/a Carter Federal Credit Union and timely files this Notice of Removal pursuant
to 28 U.S.C. §§ 1331 and § 1441(a), (b) and (c) removing this action from the Shreveport
City Court of Caddo Parish, Louisiana, to the United States District Court for the Western
District of Louisiana, and alleges as follows:

1. Plaintiff commenced this action on or about January 13, 2020. A copy of
the complaint is attached as Exhibit A.

2. In this lawsuit, plaintiff seeks to challenge the reversal of reportedly
fraudulent transfers made through the Automated Clearing House (“ACH”) system and
seeks relief against defendant as a furnisher of credit reporting information that is
available solely pursuant to the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§
1681s-2(a), 1681(t)(b)(1)(F).

3. Plaintiff's claims related to credit reporting are governed solely by the

FCRA and plaintiffs claims related to the reversal of reportedly fraudulent ACH

Page | of 3
Case 1:21-cv-00389 Document1 Filed 02/12/21 Page 2 of 3 PagelID#: 2

transfers present a dispute under the Electronic Funds Transfer Act, 15 U.S.C. §§ 1693 et
seq.

4. A cause of action seeking recovery available only under federal law is
removable to federal court pursuant to 28 U.S.C. §1441(c). Keller v. Bank of America,
N.A., 228 F.Supp.3d 1247 (D.Kan. 2017); Arnold v. Navient Solutions, LLC, No. 17-CV-
1277 (N.D.N.Y. 12/19/18), 2018 WL 6671542.

5. This court therefore has original subject matter jurisdiction over this action
pursuant to 28 U.S.C. §1331 as a civil action founded upon a claim of right arising under
the laws of the United States, this action may be removed to this court pursuant to the
provisions of 28 U.S.C. §1441(a), (b) and (c).

6. To the extent that plaintiff asserts any valid cause of action under
Louisiana law (which is denied), defendant respectfully requests that this Court exercise
supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

7. This Notice of Removal is being filed within thirty days of defendant’s
receipt of the Complaint as required by 28 U.S.C. §1446(b).

8. Copies of all pleadings, process or orders served on defendant to date are
attached to this Notice as required by 28 U.S.C. §1446(a).

9. All fees required by law in connection with this notice have been filed by
defendant.

WHEREFORE, Defendant removes the above-captioned matter now pending in
the Shreveport City Court in Caddo Parish, Louisiana, to the United States District Court

for the Western District of Louisiana.

Page 2 of 3
Case 1:21-cv-00389 Document 1 Filed 02/12/21 Page 3 of 3 PagelD #: 3

Respectfully submitted,
Taylor, Wellons, Politz & Duhe, APLC ~

/s/ Stephen T. Perkins

PAUL J. POLITZ (#19741)
STEPHEN T. PERKINS (#21014)
1515 Poydras Street, Suite 1900
New Orleans, LA 70112
Telephone: (504) 525-9888
Facsimile: (504) 525-9899

COUNSEL FOR DEFENDANT,
CARTER FEDERAL CREDIT UNION

CERTIFICATE OF SERVICE
The undersigned counsel for Defendant hereby certifies that on February 12,

2021, a copy of the Notice of Filing of Notice of Removal is being served by fax and by
first class U.S. mail, postage prepaid and properly addressed, to the following:

David A. Szwak, Esquire

Bodenheimer, Jones & Szwak, LLC

416 Travis Street, Suite 800

Mid South Tower

Shreveport, Louisiana
BY FAX 1.318.221.6555.

/s/ Stephen T. Perkins
Taylor, Wellons, Politz & Duhe, APLC

Page 3 of 3
